Citation Nr: 1760854	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-02 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 22, 2007, for the grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1990 to June 1990, and on active duty from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bipolar disorder, effective from August 22, 2007. 

A September 2010 rating decision granted service connection for posttraumatic stress disorder (PTSD) and combined that disability with the Veteran's previously service-connected bipolar disorder, increasing the evaluation for his service-connected psychiatric disability to 70 percent, effective July 10, 2010.  Although the Veteran's service-connected psychiatric disability is now characterized as PTSD with bipolar disorder, in light of the procedural history of this case, the issue on appeal remains as set forth on the cover page of this decision.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The appeal was remanded in October 2014 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for bipolar disorder in October 2002.

2.  In a February 2003 rating decision, the RO denied service connection for bipolar disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year thereafter.

3.  The Veteran filed an application to reopen his claim for service connection for bipolar disorder in July 2005.

4.  In a May 2006 rating decision, the RO denied the application to reopen the claim for service connection for bipolar disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year thereafter.

5.  The Veteran filed a claim to reopen service connection for bipolar disorder that was received by VA on August 22, 2007. 

6.  In a March 2009 rating decision, the RO granted service connection for bipolar disorder effective August 22, 2007. 

7.  In a May 2016 rating decision, the RO found that the February 2003 decision to deny service connection for bipolar disorder was not a clear and unmistakable error (CUE).  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year thereafter.


CONCLUSION OF LAW

The criteria for an effective date prior to August 22, 2007, for the grant of service connection for bipolar disorder have not been met.  38 U.S.C. § 5110 (2012); 
38 C.F.R. §§ 3.105, 3.151, 3.155, 3.156, 3.400, 20.200, 20.302, 20.1103 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has contended that VA failed in its duty to assist by not providing him a VA examination at the time he filed his initial claim for service connection for bipolar disorder in October 2002.  However, as discussed below, the resolution of the earlier effective date issue turns on the finality of prior rating decisions and when the Veteran filed his application to reopen the claim for service connection for bipolar disorder.  Thus, a VA examination and opinion would not have any bearing on the outcome of this decision and are not needed to fairly decide the issue of entitlement to an earlier effective date.  See 38 U.S.C. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C).  Furthermore, allegations that VA failed in its duty to assist cannot form the basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 382.    

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C. 
§ 5110 (a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of CUE.  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994). 

In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1). 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  
38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than August 22, 2007, for the grant of service connection for bipolar disorder.

The Veteran initially filed a claim for service connection for bipolar disorder in October 2002, and the RO denied that claim in a February 2003 rating decision.  The RO found that bipolar disorder was not incurred in or caused by service.  The Veteran was notified of the decision and of his appellate rights; however he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the February 2003 rating decision became final.  38 C.F.R. §§ 3.104, 19.129, 19.192 (2002).

The Veteran filed an application to reopen his claim for service connection for bipolar disorder in July 2005.  In a May 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for bipolar disorder.  The Veteran was notified of that decision and of his appellate rights; however, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the May 2006 rating decision became final.  38 C.F.R. 
§§ 3.104, 19.129, 19.192 (2005).

On August 22, 2007, the Veteran submitted an application to reopen his claim for service connection for bipolar disorder.  In an April 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection.  The Veteran filed a notice of disagreement in June 2008, and in a subsequent March 2009 rating decision, the RO granted service connection for bipolar disorder and assigned a 50 percent evaluation effective from August 22, 2007, which was the date the Veteran filed to reopen the claim. 

The Veteran has contended that he is entitled to an effective date of October 2002, which is the date that he originally filed his claim for service connection for bipolar disorder.  He has asserted there was sufficient evidence in possession of the RO at the time of the original February 2003 rating decision to grant service connection.  He has also maintained that if, he had been provided a VA examination prior to the February 2003 rating decision, his claim for service connection would have been granted.

As noted above, in order for the Veteran to be entitled to an effective date of October 2002, he would have to show CUE in the February 2003 rating decision.  See 38 C.F.R. §§ 3.104 (b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The Board remanded the case in October 2014 for the RO to adjudicate the Veteran's CUE claim, which could have impacted the decision on the issue on appeal.  The RO denied the claim in a May 2016 rating decision, and the Veteran was notified of that decision and of his appellate rights; however, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the May 2016 rating decision, which found no CUE in the February 2003 rating decision, became final.  38 C.F.R. §§ 3.104, 19.129, 19.192.  Thus, the CUE issue is not on appeal before the Board.  

The Board does acknowledge that the Veteran testified that he was homeless from October 2003 through 2008 and did not always receive correspondence sent to him regarding his claims.  He also testified that he intended to submit a notice of disagreement with the February 2003 decision, but was prevented from doing so because he did not have his records or a permanent address to receive mail.  While the Board is sympathetic to the Veteran's statements, the record does reflect that he had representation at the time of the February 2003 and May 2006 rating decisions.  As such, he had assistance with filing and receiving correspondence related his claim.  Furthermore, during the time period that the Veteran was homeless, he still filed applications to reopen his claim for service connection in July 2005 and May 2007.  This demonstrates his ability to participate in the appeals process.  Thus, any consideration of extenuating circumstances due to his homelessness is unwarranted. 

The Board also acknowledges the contention of the Veteran's representative in a November 2017 written brief presentation that his psychiatric disability resulted in his inability to file a timely notice of disagreement. See also January 2013 hearing transcript.

The application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision. Id. at 95-96.

As it applies to the governing statute in this case, 38 U.S.C. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to § 5110 because it does not contain a statute of limitations, but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct," but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'" Id. at 1321 (citations omitted).  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by § 5110 are not statutes of limitation.

Therefore, the controlling case law as set forth in Andrews is that equitable tolling does not apply to 38 U.S.C. § 5110, the provision upon which the effective date for the Veteran's acquired psychiatric disability is based.  A more recent decision of the Federal Circuit also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110. See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, the Veteran's equitable tolling argument must fail on this basis because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do. See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008) (quoting Andrews, 351 F.3d at 1138).  

Moreover, although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence appears to indicate that the time period for filing an NOD is also not subject to equitable tolling.

In Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling. See also Bowles v. Russell, 551 U.S. 205 (2007).  For the reasons set forth below, the Board concludes that the requirement that a claimant file a timely NOD is a jurisdictional predicate to the Board's adjudication of a matter. 

In this regard, the Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors. See 38 U.S.C. § 7104(a); 38 C.F.R. §§ 20.101, 20.200.

A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing an NOD.  The NOD "shall" be filed within one year of the mailing of notification of the unfavorable decision.  If the claimant does not file an NOD within the one-year period, the decision "shall become final."  If a timely NOD is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished. 38 U.S.C. § 7105.

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal, the language used by Congress in enacting the statute for filing an NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where an NOD had not been filed, but not where a substantive appeal had not been filed.  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination,' and '[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.'" Id. at 44 (citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553) (enacting both NOD and substantive appeal requirements).  In light of the Court's discussion in Percy, the Board finds that the filing of an NOD is jurisdictional, and thus not subject to the equitable tolling doctrine.  Accordingly, for the reasons discussed above, the Board finds no basis upon which to assign an effective date earlier than August 22, 2007, based on the representative's equitable tolling argument.

Moreover, even assuming for the sake of argument that equitable tolling was available to the Veteran, an earlier effective date would remain unwarranted.  According to Barrett, mental illness could justify equitable tolling and the generalized standards should govern claims of mental incompetence.  To obtain the benefit of equitable tolling, a veteran must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society." See Barrett, 363 F.3d at 1321 (citations omitted).  The record does not support such a finding.   Indeed, despite his symptoms and impairment, VA medical records dated in September 2002 indicate that he was oriented and had no cognitive impairment, and VA medical records dated in early 2003 documented some improvement.  Moreover, a VA medical record dated in January 2004 indicated that Veteran was competent.  Thus, the evidence affirmatively shows that he was capable of filing a notice of disagreement at some points during the appeal period.

In summary, the Board finds that the Veteran's psychiatric disability did not render him incapable of rational thought or deliberate decision-making, incapable of handling his own affairs, or unable to function in society.  The findings do not rise to the high level of psychiatric impairment as required by Barrett.  As such, equitable tolling, if it was available to the Veteran, would not be warranted.

Based on the foregoing, the Board concludes that the February 2003, May 2006, and May 2016 rating decisions became final, and there is no claim for CUE on appeal.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. 
§ 3.400 (q)(ii), (r).  Accordingly, the effective date assigned can be no earlier than August 22, 2007, the date of VA's receipt of the Veteran's application to reopen his claim for service connection for bipolar disorder.


ORDER

Entitlement to an effective date earlier than August 22, 2007, for the grant of service connection for bipolar disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


